Case 3:15-cv-00164-HES-MCR Document 268 Filed 02/24/21 Page 1 of 1 PageID 16993




                      UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


  Aatrix Software, Inc.,                   Civil Action No. 3:15-cv-00164-HES-
                    Plaintiff,                             MCR

  v.                                        FOURTH DECLARATION OF
                                               JOHN B. LUNSETH II
  Green Shades Software, Inc.
                                                  REGARDING
                   Defendant.                CONSOLIDATED EXHIBITS
                                              RELATED TO AATRIX’S
                                             MOTIONS FOR SUMMARY
                                           JUDGMENT, DAUBERT, CLAIM
                                               CONSTRUCTION, AND
                                               MOTIONS IN LIMINE


  I, John B. Lunseth II, Trial Counsel for the Plaintiff Aatrix Software, Inc.

  (“Aatrix”) in the above-entitled matter, am personally familiar with the files,

  records, and proceedings herein, and hereby declare:

       1. Attached hereto as Exhibit 52 is a true and correct copy of Defendant’s

          Supplemental Objections and Responses to Plaintiff’s First Set of

          Interrogatories, dated 15 January 2016.

       2. Attached hereto as Exhibit 53 is a true and correct copy of Defendant

          Greenshades Software Inc.’s Preliminary Noninfringement and Invalidity

          Contentions, dated 15 October 2018.

  I make the foregoing declaration under penalty of perjury.


  Dated: February 24, 2021                                    /s/ John B. Lunseth II

                                            1
